Case 1:19-mc-20496-KMW Document 1-4 Entered on FLSD Docket 02/06/2019 Page 1 of 2




                          U. S. SECURITIES AND EXCHANGE COMMISSION
                                                                                                Investigation # FL-03848

                                           DECLARATION OF Russell Castillo

   Pursuant to 28 U.S.C. Section 1746, the undersigned states as follows:

       1.   My name is Russell Castillo I am over twenty-one years of age and have personal knowledge of the matters
            set forth herein.

       2.   I am assigned as an IT Specialist to the U.S. Securities and Exchange Commission’s Division of
            Enforcement in Washington, D.C. As part of my duties I am tasked to conduct a Website Capture.

       3.   In support of investigation number FL-03848, and at the direction of my supervisor, I was tasked to
            conduct Website/video capture of the following URL’s.

            https://www.suretrader.com/

            https://www.suretrader.com/trading-platforms/suretrader-desktop/

            https://www.suretrader.com/trading-platforms/suretrader-activeweb/

            https://www.suretrader.com/trading-platforms/suretrader-mobile/

            https://www.suretrader.com/top-stock-alerts/

       4.   To complete the above mentioned website/video capture the following tools were used:

            Adobe Acrobat Pro

       5.   After each website/video was captured, an email containing the identified web capture was produced to
                                                              or
             After each website/video was captured for the above criteria, It was stored on a network share in which the
            location was provided by Sajjad Matin. The location that was provided is as follows:

            \\ad\enfdataexchange\HQtoMIRO_dropoff\Webcapture

       6.   Any additional comments related to this Website/video capture are provided below:


   I declare under penalty of perjury that the foregoing is true, correct, and made in good faith.

   Russell Castillo
   [Analyst Name]                                                             Executed on this 10th day of June 2017




                                                                                                                       3
Case 1:19-mc-20496-KMW Document 1-4 Entered on FLSD Docket 02/06/2019 Page 2 of 2
